                    Case 5:20-cv-00829-OLG Document 5 Filed 10/09/20 Page 1 of 4



                                         UNITED STATES DISTRICT COURT
                                          WESTERN DISTRICT OF TEXAS
                                             SAN ANTONIO DIVISION

                                                               §
RAUL GONZALES,                                                 §   Civil Action No. 5:20-cv-00829-OLG
Individually and on behalf                                     §
of all others similarly situated,                              §
                                                               §   JURY TRIAL DEMANDED
                                                               §
                                 Plaintiff,                    §
                                                               §   COLLECTIVE ACTION
v.                                                             §   PURSUANT TO 29 U.S.C. § 216(b)
                                                               §
CROSSLAND OILFIELD SERVICES, LLC                               §
and DREW A. CROSSLAND,                                         §   CLASS ACTION
                                                               §   PURSUANT TO FED. R. CIV. P. 23
                                Defendants.                    §
                                                               §

                           MOTION FOR ALTERNATIVE SERVICE OF PROCESS

               Raul Gonzales (“Plaintiff”), asks the Court to allow alternative service of process on Crossland

     Oilfield Services, LLC (hereinafter referred to as “Defendant”) and in support thereof would show

     the following:

               1.        On July 15, 2020, Plaintiff filed his Original Collective/Class Action Complaint in this

     matter. After filing suit, Plaintiffs retained a private process service company to effect service on

     Defendant. As is shown by the affidavits of the process servers David Pace (attached as Exhibit A

     and Exhibit C) and Terence W. Meadows (attached as Exhibit B), six (6) different attempts to serve

     Drew A. Crossland, as the registered agent of Crossland Oilfield Services, LLC, were made over a two

     month period at four (4) separate locations, but those attempts were not successful.

               2.        The first attempt at service was made on July 17, 2020, at 700 N. St. Marys St., Suite

     62, San Antonio, Texas 78205. The building’s security stated that the subject moved from this building

     over one year ago. See Exhibit A.



     __________________________________________________________________________________________
     Motion for Alternate Service of Process                                                               1
               Case 5:20-cv-00829-OLG Document 5 Filed 10/09/20 Page 2 of 4




          3.        The second and third attempts at service were made on July 25, 2020 and July 31, 2020,

at 610 E. Market St., Unit 2818, San Antonio, Texas 78205. The concierge stated that the subject sold

his condominium in February 2020 and there was no forwarding address for him on file. See Exhibit

A.

          4.        The fourth attempt at service was made on August 3, 2020, at 614 NE 5th Street,

Smithville, Texas 78957. This was a bad address that could not be located. See Exhibit B.

          5.        The fifth attempt at service was made on September 24, 2020, at 333 S. Hackberry,

San Antonio, Texas 78203. This address is a gated property with a locked gate that prevents entry to

the property, however a truck with “Crossland Pipeline” on it was observed parked inside the gate on

the property. See Exhibit C.

          6.        The sixth attempt at service was made on September 28, 2020, at 610 E. Market St.,

Unit 2818, San Antonio, Texas 78205. The concierge stated that the subject sold his condominium

earlier this. See Exhibit C.

          7.        In searching for an alternate address for Defendant to receive service, Plaintiff located

two separate cases in the District Court of Bexar County, Texas that were filed earlier this year against

Defendant. In both cases, service of process was attempted on Defendant at multiple addresses during

the time period of April 27, 2020 through May 7, 2020. See Affidavit of Pete Bustamante attached as

Exhibit D. On May 1, 2020, one of Defendant’s employees confirmed that Defendant’s place of

business is located at 333 S. Hackberry, San Antonio, Texas 78203. See id. However, in that case,

despite due diligence in attempting service at that address, service was unsuccessful. See id.

          8.        As shown by the Affidavit of David Pace and Pete Bustamante, 333 S. Hackberry, San

Antonio, Texas 78203 is a gated property with restricted access that can only be accessed with a keypad

combination. See Exhibits C, D.



__________________________________________________________________________________________
Motion for Alternate Service of Process                                                                2
               Case 5:20-cv-00829-OLG Document 5 Filed 10/09/20 Page 3 of 4




          9.        Attempts to serve Defendant have not been successful. Despite numerous attempts

to serve Defendant at the above addresses, it has not been possible for the reasons that Defendant is

not at his business or home address or is evading service. The alternate service requested will be

reasonably effective to give notice of this suit. Service upon the Defendant can be had by leaving a

copy of Plaintiff’s Original Collective/Class Action Complaint and summons with any person

appearing to be at least the age of 18 years who is present at 333 S. Hackberry, San Antonio, Texas

78203, or by affixing Plaintiff’s Original Collective/Class Action Complaint and summons to the front

entrance or door at that address.

                                                PRAYER

          Plaintiff prays that the Court grant this motion and order service upon Defendant by leaving

a copy of Plaintiff’s Original Collective/Class Action Complaint and summons with any individual

appearing to be over the age of 18 years who is present at 333 S. Hackberry, San Antonio, Texas

78203, or by posting or affixing the same on the front gate or door at that address, or in such manner

as the Court finds will be reasonably effective to give Defendant notice of this suit, and that a true

copy of such order for alternate service be attached to and included with Plaintiff’s Original

Collective/Class Action Complaint and summons so served. Further, Plaintiff requests the Court

order that proof of service in the form of an affidavit or declaration by the process server reflecting

such service suffice as proof of service of Plaintiff’s Original Collective/Class Action Complaint and

summons. Plaintiff further requests such other relief to which he is entitled.

Date: October 9, 2020                           Respectfully submitted,

                                                ANDERSON ALEXANDER, PLLC

                                          By:   /s/ Clif Alexander
                                                Clif Alexander
                                                Texas Bar No. 24064805
                                                clif@a2xlaw.com
                                                Lauren E. Braddy
                                                Texas Bar No. 24071993
__________________________________________________________________________________________
Motion for Alternate Service of Process                                                          3
             Case 5:20-cv-00829-OLG Document 5 Filed 10/09/20 Page 4 of 4



                                           lauren@a2xlaw.com
                                           Alan Clifton Gordon
                                           Texas Bar No. 00793838
                                           cgordon@a2xlaw.com
                                           Carter T. Hastings
                                           Texas Bar No. 24101879
                                           carter@a2xlaw.com
                                           819 N. Upper Broadway
                                           Corpus Christi, Texas 78401
                                           Telephone: (361) 452-1279
                                           Facsimile: (361) 452-1284

                                           Attorneys for Plaintiff and the Putative Class Members




__________________________________________________________________________________________
Motion for Alternate Service of Process                                                 4
